Exhibit 10.54A

 

CLEAN HARBORS, INC.

 

Restricted Stock Award Agreement

[Non-Employee Director]

 

Director:

 

«Director_Name»

Number of Shares:

 

«Number_of_Shares»

Award Date:

 

«Award_Date»

 

THIS AGREEMENT (the “Agreement”) is made as of the date set forth above (the
“Award Date”) between Clean Harbors, Inc., a Massachusetts corporation (the
“Company”), and the above-referenced non-employee director (the “Director”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows.

 


1.                                       ISSUANCE OF SHARES AND VESTING.


 

Effective as of Award Date, the Company hereby grants to the Director
«Number_of_Shares» shares (the “Shares”) of the Company’s common stock, par
value $.01 per share (“Common Stock”), as an Award of Restricted Stock pursuant
to the Company’s 2010 Stock Incentive Plan (such Plan, as it may previously have
been or may hereafter be amended, the “Plan”).  All of the terms and conditions
of the Plan are incorporated herein by reference, and any capitalized terms that
are not defined herein shall have the meanings ascribed to such terms in the
Plan. The Director hereby accepts the Award and agrees to acquire and hold the
Shares subject to the terms and provisions set forth in the Plan and the
additional terms and provisions contained herein.

 

Provided the Director shall continue to serve as a director of the Company
during the period (the “Vesting Period”) commencing on the Award Date and ending
immediately prior to the Company’s annual meeting of shareholders which shall
occur during the calendar year following the Award Date (such time being the
“Vesting Date”), one hundred (100%) percent of the Shares shall vest on the
Vesting Date. Furthermore, one hundred (100%) of the Shares shall immediately
vest (and the Vesting Period shall be deemed to have ended) in the event that,
prior to the Vesting Date, either (i) the Director shall die or become
permanently disabled (in the sole judgment of the Company’s Board of Directors)
or a Change of Control of the Company shall occur.  A Change of Control of the
Company shall be deemed to have occurred if the Company is a party to any
merger, consolidation or sale of assets, or there is a tender offer for the
Company’s common stock, or a contested election of the Company’s directors, and
as a result of any such event, either (i) the directors of the Company in office
immediately before such event cease to constitute a majority of the Board of
Directors of the Company, or of the company succeeding to the Company’s
business, or (ii) any company, person or entity (including one or more persons
and/or entities acting in concert as a group) other than an affiliate of the
Company

 

--------------------------------------------------------------------------------


 

gains “control” (ownership of more than fifty (50%) percent of the outstanding
voting stock of the Company) over the Company.  The concept of “control” shall
be deemed to mean the direct or indirect ownership, beneficially or of record,
of voting stock of the Company.

 


2.                                       FORFEITURE OF UNVESTED SHARES.


 

If the Director shall cease prior to the Vesting Date to serve as a director of
the Company for any reason other than as described in Section 1 (including,
without limitation, voluntary resignation or removal by the Company’s
shareholders), the Company shall automatically reacquire any of the Shares which
have not vested in accordance with Section 1 (the “Unvested Shares”) as of the
effective date of such cessation (the “Termination Date”) and the Director shall
forfeit such Unvested Shares unconditionally and shall have no further right or
interest in such Shares unless the Company agrees in writing to waive its
reacquisition right as to some or all of the Unvested Shares.

 


3.                                       ADMINISTRATION OF STOCK CERTIFICATES.


 


(A)                                  CONCURRENTLY WITH OR PROMPTLY FOLLOWING THE
EXECUTION HEREOF, THE COMPANY SHALL DELIVER THE UNVESTED SHARES EITHER IN
CERTIFICATED OR UNCERTIFICATED FORM (AS THE COMMITTEE SHALL ELECT) TO AMERICAN
STOCK TRANSFER & TRUST COMPANY (SUCH COMPANY OR ANY OTHER AGENT AS THE COMMITTEE
MAY SELECT DURING THE VESTING PERIOD BEING REFERRED TO HEREAFTER AS THE
“ADMINISTRATIVE AGENT”).  DURING THE VESTING PERIOD, THE ADMINISTRATIVE AGENT
SHALL HOLD THE SHARES FOR THE BENEFIT OF THE DIRECTOR, BUT SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT. NOTWITHSTANDING SUCH DEPOSIT OF THE SHARES WITH
THE ADMINISTRATIVE AGENT, THE DIRECTOR SHALL RETAIN DURING THE VESTING PERIOD
THE RIGHT TO VOTE AND ENJOY ALL OTHER RIGHTS AND INCIDENTS OF OWNERSHIP OF THE
SHARES EXCEPT AS MAY BE RESTRICTED HEREUNDER.


 


(B)                                 DURING THE VESTING PERIOD, THE
ADMINISTRATIVE AGENT SHALL KEEP TRUE AND ACCURATE RECORDS OF ALL THE SHARES. THE
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AGAINST ANY
AND ALL COSTS OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES), JUDGMENTS,
FINES, LOSSES, CLAIMS, DAMAGES, LIABILITIES AND AMOUNTS PAID IN SETTLEMENT IN
CONNECTION WITH ANY CLAIM, ACTION, SUIT, PROCEEDING OR INVESTIGATION ARISING OUT
OF OR PERTAINING TO THIS AGREEMENT.


 


(C)                                  FOLLOWING THE CLOSE OF EACH CALENDAR
QUARTER DURING WHICH ANY OF THE SHARES SHALL BECOME VESTED SHARES, THE
ADMINISTRATIVE AGENT SHALL, UPON THE WRITTEN REQUEST OF THE PARTICIPANT BUT
SUBJECT TO POTENTIAL DELIVERY TO THE COMPANY OF A PORTION OF SUCH VESTED SHARES
TO THE EXTENT REQUIRED TO PAY WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 7
HEREOF, DELIVER TO THE DIRECTOR STOCK CERTIFICATES REPRESENTING SUCH NUMBER OF
VESTED SHARES WHICH CEASED TO BE UNVESTED SHARES DURING SUCH CALENDAR QUARTER.
FOLLOWING THE CLOSE OF THE CALENDAR QUARTER IN WHICH THERE SHALL REMAIN ON
DEPOSIT WITH THE ADMINISTRATIVE AGENT NO SHARES WHICH HAVE NOT YET BECOME VESTED
SHARES OR BEEN FORFEITED TO THE COMPANY, BUT SUBJECT TO POTENTIAL DELIVERY TO
THE COMPANY OF A PORTION OF SUCH VESTED SHARES TO THE EXTENT REQUIRED TO PAY
WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 7 HEREOF, THE ADMINISTRATIVE AGENT
SHALL DELIVER TO THE PARTICIPANT STOCK CERTIFICATES REPRESENTING THE VESTED
SHARES (IF ANY) REMAINING IN THE POSSESSION OF THE ADMINISTRATIVE AGENT.  THE
DIRECTOR HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO DELIVER TO THE COMPANY
ANY AND ALL SHARES THAT ARE FORFEITED UNDER THE PROVISIONS OF THIS AGREEMENT OR
THAT ARE REQUIRED TO PAY WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 7 HEREOF.

 

2

--------------------------------------------------------------------------------


 


4.                                       RESTRICTIONS ON TRANSFER.


 

The Director shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by gift, sale, operation of law or otherwise (collectively
“transfer”), any Unvested Shares or any interest therein.

 


5.                                       EFFECT OF PROHIBITED TRANSFER.


 

The Company shall not be required (a) to transfer on its books any of the Shares
which shall have been sold or transferred in violation of any of the
restrictions imposed by this Agreement, or (b) to treat as owner of such Shares
or to pay dividends to any transferee to whom any such Shares shall have been so
sold or transferred.

 


6.                                       ADJUSTMENTS FOR STOCK SPLITS, STOCK
DIVIDENDS, ETC.


 

If from time to time during the Vesting Period there is any stock split-up,
stock dividend, stock distribution or other reclassification of the Common Stock
of the Company, any and all new, substituted or additional securities to which
the Director is entitled by reason of Director’s ownership of Shares shall be
immediately subject to the vesting requirements, restrictions on transfer and
other provisions of this Agreement in the same manner and to the same extent as
such Shares.

 


7.                                       WITHHOLDING TAXES.


 


(A)                                  THE DIRECTOR ACKNOWLEDGES AND AGREES THAT
IN THE CASE OF THE ISSUANCE OF RESTRICTED STOCK THAT IS “SUBSTANTIALLY VESTED”
(WITHIN THE MEANING OF TREASURY REGULATIONS SECTION 1.83-3(B)), THE COMMITTEE
MAY REQUIRE THE DIRECTOR TO REMIT TO THE COMPANY AN AMOUNT SUFFICIENT TO SATISFY
ANY FEDERAL, FOREIGN, STATE OR LOCAL WITHHOLDING TAX REQUIREMENTS (OR MAKE OTHER
ARRANGEMENTS SATISFACTORY TO THE COMPANY WITH REGARD TO SUCH TAXES, INCLUDING
WITHHOLDING FROM REGULAR CASH COMPENSATION, PROVIDING OTHER SECURITY TO THE
COMPANY, OR REMITTING OR FOREGOING THE RECEIPT OF SHARES HAVING A FAIR MARKET
VALUE ON THE DATE OF DELIVERY SUFFICIENT TO SATISFY SUCH OBLIGATIONS) PRIOR TO
THE ISSUANCE OF ANY SHARES PURSUANT TO THIS AWARD OF RESTRICTED STOCK.


 


(B)                                 THE DIRECTOR ACKNOWLEDGES AND AGREES THAT IN
THE CASE OF RESTRICTED STOCK THAT IS NOT “SUBSTANTIALLY VESTED” UPON ISSUANCE,
IF THE COMMITTEE DETERMINES THAT UNDER APPLICABLE LAW AND REGULATIONS THE
COMPANY COULD BE LIABLE FOR THE WITHHOLDING OF ANY FEDERAL, FOREIGN, STATE OR
LOCAL TAX WITH RESPECT TO SUCH SHARES, THE COMMITTEE MAY REQUIRE THE DIRECTOR TO
REMIT TO THE COMPANY AN AMOUNT SUFFICIENT TO SATISFY ANY SUCH POTENTIAL
LIABILITY (OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO THE COMPANY WITH RESPECT
TO SUCH TAXES, INCLUDING WITHHOLDING FROM REGULAR CASH COMPENSATION PROVIDING
OTHER SECURITY TO THE COMPANY, OR REMITTING OR FOREGOING THE RECEIPT OF SHARES
HAVING A FAIR MARKET VALUE ON THE DATE OF DELIVERY SUFFICIENT TO SATISFY SUCH
OBLIGATIONS) AT THE TIME SUCH SHARES OF RESTRICTED STOCK ARE DELIVERED TO THE
DIRECTOR, AT THE TIME THE DIRECTOR MAKES AN ELECTION UNDER SECTION 83(B) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), WITH RESPECT TO SUCH
SHARES, OR AT THE TIME SUCH SHARES BECOME “SUBSTANTIALLY VESTED,” AND/OR TO
AGREE TO AUGMENT SUCH SECURITY FROM TIME TO TIME IN ANY AMOUNT REASONABLY DEEMED
NECESSARY BY THE COMMITTEE TO PRESERVE THE ADEQUACY OF SUCH SECURITY. THE
DIRECTOR ACKNOWLEDGES THAT THE SHARES OF RESTRICTED STOCK ARE SUBJECT TO THE
FORFEITURE OBLIGATION UNDER

 

3

--------------------------------------------------------------------------------


 


SECTION 2 OF THIS AGREEMENT AND SUCH FORFEITURE OBLIGATION MAY BE TREATED AS A
SUBSTANTIAL RISK OF FORFEITURE WITHIN THE MEANING OF SECTION 83 OF THE CODE, AND
THAT, IN THE ABSENCE OF AN ELECTION UNDER SECTION 83(B) OF THE CODE, SUCH
TREATMENT COULD DELAY THE DETERMINATION OF THE TAX CONSEQUENCES OF SUCH ISSUANCE
FOR BOTH THE COMPANY AND THE DIRECTOR (POSSIBLY TO THE DIRECTOR’S DETRIMENT). 
IF THE DIRECTOR FILES A TIMELY ELECTION UNDER SECTION 83(B) OF THE CODE, THE
DIRECTOR SHALL PROVIDE THE COMPANY WITH AN ORIGINAL COPY OF SUCH TIMELY FILED
ELECTION AND A CERTIFIED MAIL OR OVERNIGHT COURIER RECEIPT OF SUCH FILING WITHIN
10 DAYS OF THE TIME THE ELECTION IS FILED.


 


8.                                       SEVERABILITY.


 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.

 


9.                                       WAIVER; TERMINATION.


 

Any provision contained in this Agreement may be waived, either generally or in
any particular instance, by the Company. This Agreement may be terminated as
provided in the Plan.

 


10.                                 BINDING EFFECT.


 

This Agreement shall be binding upon and inure to the benefit of the Company and
the Director and their respective heirs, executors, administrators, legal
representatives, successors and assigns, subject to the restrictions on transfer
set forth in Section 4 of this Agreement.

 


11.                                 NOTICE.


 

All notices required or permitted hereunder shall be in writing and deemed
effectively given (i) upon personal delivery, (ii) one (1) day after delivery to
an overnight courier service which provides for a receipt upon delivery, or
(iii) three (3) days after deposit with the United States Post Office, by
registered or certified mail, postage prepaid, addressed, if to the Company, to
Clean Harbors, Inc., 42 Longwater Drive, P.O. Box 9149, Norwell, Massachusetts
02061-9149, Attention: Treasurer; if to the Custodian, to the Company’s
aforesaid address, Attention: Treasurer; and if to the Director, to the address
shown beneath his or her respective signature to this Agreement; or at such
other address or addresses as either party shall designate to the other in
accordance with this Section 11.

 


12.                                 PRONOUNS.


 

Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice-versa.

 


13.                                 ENTIRE AGREEMENT.


 

This Agreement, together with the Plan, constitutes the entire agreement between
the parties, and supersedes all prior agreements and understandings, relating to
the subject matter of this Agreement.

 

4

--------------------------------------------------------------------------------


 


14.                                 AMENDMENT.


 

This Agreement may be amended or modified only by a written instrument executed
by both the Company and the Director.

 


15.                                 GOVERNING LAW.


 

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the Commonwealth of Massachusetts.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Award Date.

 

 

Clean Harbors, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:    [                                   ]

 

 

Title:      [                                   ]

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

(Signature of Director)

 

 

 

 

 

«Director_Name»

 

(Printed Name of Director)

 

 

 

 

 

«Address_1»

 

(Residence Street Address)

 

 

 

 

 

«Address_2»

 

(City)             (State)             (Zip Code)

 

 

6

--------------------------------------------------------------------------------